Citation Nr: 0430345	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensable evaluation for residuals of a 
fracture of the first left metatarsal.

2.  Entitlement to service connection for onychomycosis of 
the left great toenail.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to January 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 
noncompensable evaluation for service-connected residuals of 
a fracture of the first left metatarsal, and denied service 
connection for onychomycosis of the left great toe. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Service medical records show that the veteran injured his 
left foot while swimming at the beach in June 1956.  
Examination revealed a 4 to 5 cm. laceration on the medial 
aspect of the left foot near the metacarpal phalangeal 
junction extending medial-ward.  The wound on the first 
metatarsal was debrided.  A cast was placed on the left foot 
after x-rays revealed a compound displaced fracture of the 
first metatarsal in good position.  In August 1956,  x-rays 
of the left foot revealed excellent position and alignment of 
the fracture fragments and September 1956 x-rays showed the 
fracture to be healed.  Slight atrophy from disuse was noted 
and the veteran had very weak flexion in the left great toe 
with some residual hypoesthesia.  

In September 1975, the veteran was admitted to the hospital 
due to a grossly infected left foot.  Diagnosis was extensive 
cellulitis with tendinitis and possible osteomyelitis of the 
left foot.  

In an October 1975 rating decision, the RO granted service 
connection for residuals of a fracture of the left 
metatarsal, and assigned a noncompensable evaluation, 
effective from September 1975.  

The veteran asserts that his service-connected left foot 
disability is more disabling than reflected by the current 
noncompensable evaluation.  The RO rated the veteran's 
service-connected left foot disability under Diagnostic Code 
5284.  A 10 percent evaluation contemplates a moderate level 
of disability.  A 20 percent evaluation requires a moderately 
severe disability, and a 30 percent evaluation requires a 
severe level of disability.  See 38 C.F.R. Part 4, Diagnostic 
Code 5284 (2004).  The Board notes that the veteran has not 
been accorded a recent VA examination to evaluate the nature 
and severity of his service-connected left foot disability.  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the 
RO is required.  38 C.F.R. § 19.9(a)(1) (2004).

With regard to the veteran's service connection claim for 
onychomycosis of the left great toe, the veteran contends 
that such disability is attributable to his in-service left 
foot injury.  More recently, in July 2001, the veteran was 
seen at the VA podiatric clinic and was diagnosed with 
onychomycosis of the left great toenail.  At that time, the 
toenail was debrided and a topical antifungal ointment was 
prescribed.  Given the current great left toe disability and 
the in-service injury to the left foot, the Board finds that 
a VA examination is necessary in order to determine the 
etiology of onychomycosis of the great left toe.  See 38 
C.F.R. § 3.159(c)(4) (2004); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

Finally, the Board notes that the veteran has been in receipt 
of Social Security disability benefits since September 1998.  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. § 3.159(c) 
(2) (2004).  Therefore, the RO should obtain these records. 

Accordingly, this case is REMANDED to the RO via AMC for the 
following development:

1.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his service-
connected left foot disability, and also 
to ascertain the etiology of 
onychomycosis of the left great toe.  The 
claims folder and a copy of this remand 
should be reviewed by the examiner prior 
to the examination.  All tests and 
studies, including x-ray studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  

First, the examiner is requested to 
provide an opinion as to whether the 
veteran's service-connected residuals of 
a fracture of the first left metatarsal 
result in moderate, moderately severe, or 
severe foot disability.  The examiner is 
also requested to indicate whether there 
is any pain, weakened movement, excess 
fatigability, or incoordination on 
movement and if so, whether any such 
manifestation of disability is likely to 
cause additional functional limitation.  
The examiner should also describe whether 
pain significantly limits functional 
ability during flare-ups or on repeated 
use. 

Secondly, the examiner should note 
whether the veteran currently has 
onychomycosis of the left great toe.  If 
so, the examiner is requested to provide 
an opinion as to whether onychomycosis of 
the left great toe is more likely, less 
likely, or at least as likely as not to 
be related to the veteran's service-
connected residuals of a fracture of the 
first left metatarsal.  The examiner 
should be asked to provide a complete 
rationale for all his or her opinions and 
conclusions in the examination report.

3.  Following the above, the RO should 
re-adjudicate the veteran's claim of 
service connection for onychomycosis and 
increased rating claim for residuals of 
first left metatarsal fracture.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




